Case 1:20-cr-00023-H-BU Document 252 Filed 10/30/20                Page 1 of 1 PageID 511



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 1:20-CR-023-02-H

DON CARNAL JACKSON (2),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UNIIED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant maffers of record, including the Notice Regarding Entry

ofa Plea ofGuilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

          Sentence will be imposed in accordance with the Court's scheduling order.

          SO ORDERED.

          Dated october1   D,   2020.



                                             JAMES       SLEY HENDRIX
                                                       STATES DISTRICT JUDGE
